DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ response received May 2, 2022.  Claims 16-18, and 23-32 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al, US 2007/0105739 alone or in view of Uchara et al, US 8,663,613.
Wahl et al teach a fabric care composition in a PVOH pouch comprising nonionic surfactant, 0.67% cationic guar gum, polydimethylsiloxane, perfume, and the balance water (¶204, example XXVI).  Suitable anti-static agents of the invention include esterquats, including TEO as defined in present claims 28 and 32 (¶123), and suitable structurants of the invention include hydroxyalkylated guar gum (¶67).  It would have been obvious for one of ordinary skill in the art to prepare a fabric care composition comprising esterquat as an anti-static agent and guar gum thickener as these components are taught as a suitable additives of the reference.  
With respect to the molecular weight of the nonionic guar, first, a method for treating a fabric, i.e. a laundry detergent, is claimed comprising a nonionic guar, and the reference is a laundry detergent which may contain nonionic guar.  Why would the nonionic guar of the reference, suitable for use in a laundry detergent, have a molecular weight vastly different from the nonionic guar of the reference?  With that said, guar gum is known to have a high molecular weight in the range of 1-3.5M daltons.
In the alternative, Uchara et al teach a cleaning composition comprising nonionic guar with a molecular weight of 2M daltons, and goes on to state that nonionic guars typically have molecular weights in the preferred range of 1-3.5M, squarely in the range claimed by applicants (col. 4, lines 44-54).  This reference is drawn to personal cleansers, but is relied upon merely to demonstrate typical weights for nonionic guars and the fact that applicants’ range is broad to the point where it basically encompasses the entire range of typical weights of nonionic guars.
Applicants have traversed this rejection on the grounds the nonionic guar of the reference does not have the molecular weight range claimed.  This is true, but Uchara makes it clear that the molecular weight range claimed is the standard for nonionic guars used in the detergent arts. 

Claims 16-18, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, US 2006/0276370 alone or in view of Uchara et al, US 8,663,613.
Zhang et al teach a fabric care composition comprising 7% DEEDMAC ester quat, 2% cationic polysaccharide, and the balance water (¶142, example X). Suitable viscosity modifiers of the invention include cationic guar gums and guar gum (¶128 and claim 12), as well as silicone antifoams (¶185).  It would have been obvious for one of ordinary skill in the art to prepare a fabric care composition comprising well-known viscosity modifiers and antifoams as these components are taught as suitable additives of the reference.  
With respect to the molecular weight of the nonionic guar, first, a method for treating a fabric, i.e. a laundry detergent, is claimed comprising a nonionic guar, and the reference is a laundry detergent which may contain nonionic guar.  Why would the nonionic guar of the reference, suitable for use in a laundry detergent, have a molecular weight vastly different from the nonionic guar of the reference?  With that said, guar gum is known to have a high molecular weight in the range of 1-3.5M daltons.
In the alternative, Uchara et al teach a cleaning composition comprising nonionic guar with a molecular weight of 2M daltons, and goes on to state that nonionic guars typically have molecular weights in the preferred range of 1-3.5M, squarely in the range claimed by applicants (col. 4, lines 44-54).  This reference is drawn to personal cleansers, but is relied upon merely to demonstrate typical weights for nonionic guars and the fact that applicants’ range is broad to the point where it basically encompasses the entire range of typical weights of nonionic guars.
Applicants have traversed this rejection on the grounds the nonionic guar of the reference does not have the molecular weight range claimed.  This is true, but Uchara makes it clear that the molecular weight range claimed is the standard for nonionic guars used in the detergent arts. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761